DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
 
Response to Amendment
Withdrawn Objection/Rejections
The objection to claim 3 is withdrawn due to Applicant’s amendment filed on May 12, 2022.
The 35 U.S.C. 103 rejection of claims 1, 4, 10 over Han in view of Hayashi, is withdrawn due to Applicant’s amendment filed on May 12, 2022.
The 35 U.S.C. 103 rejections of claims 1-2, 4-14 over Takahashi in view of Han and Hayashi as the primary combination of references, are withdrawn due to Applicant’s amendment filed on May 12, 2022.

New Rejections
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
It is unclear in lines 19-26 of claim 1, whether each light transmittance value used in the calculation by Equation 4, is an average of light transmittances measured over the wavelength range of 380 nm to 780 nm, or is a maximum light transmittance in the wavelength range of 380 nm to 780 nm.  Clarification and amendment with relevant citation(s) from the specification is required.  Claims 2, 4-14 depend on and include the subject matter of claim 1, without providing a solution to the indefinite issue described above. 

Allowable Subject Matter
Claim 3 is allowed.  None of the cited prior art of record fairly teach or suggest, even in combination, the polarizing plate comprising the specific combination of laminate structure, functions, composition, physical properties and chrominance durability as presently amended.
It is noted that the pH of the bonding layer is disclosed in the specification as having been measured after the bonding layer has been left at 105°C for 500 hours (page 14).  Accordingly, the claimed pH of the bonding layer is the pH value measured after the bonding layer has been left at 105°C for 500 hours to equilibrate.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. US 2016/0054493 teaches a color durability of a polarizing plate that is characterized by measuring a chrominance variation ∆E (amount of change in hue, color difference ∆E*ab [0206]) as calculated by Equation 1 of Applicant ([0206] where ∆L* = ∆L of Applicant) after the polarizing plate is left at 60°C and 95% RH for 500 hours (Table 1 [0212]), and that an acceptable chrominance variation ∆E is 1.1 or less (0.81, 0.95, 1.00, 1.07, Table 1 [0212]) which is within the claimed range of 5.2 or less.











Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782